Citation Nr: 0332573	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-14 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for residuals of a 
cerebrovascular accident.

Entitlement to a disability rating in excess of 10 percent 
for residuals of a concussion with headaches.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to October 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


FINDINGS OF FACT

1.  The veteran suffered a cerebrovascular accident in March 
2001.

2.  No medical evidence links the March 2001 cerebrovascular 
accident to service, including concussions during service or 
to current headaches resulting from the concussions.

3.  Service connection has been granted for headaches 
resulting from concussions; governing regulation prohibits 
the assignment of a disability rating in excess of 10 percent 
for headaches resulting from brain trauma.  


CONCLUSIONS OF LAW

1.  The residuals of a cerebrovascular accident were not 
incurred or aggravated in service or proximately-caused by 
service-connected residuals of a concussion with headaches.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2003).

2.  The criteria for a disability rating in excess of 10 
percent for headaches resulting from concussions are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.120, 
4.124a, Diagnostic Code 8045, 4.130, Diagnostic Code 9304 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The VCAA, codified at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002), requires the VA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  In this case, the veteran 
was notified of the VA's responsibilities vs. his 
responsibilities in the development of his claims for service 
connection in a letter of April 2001.  He was notified of the 
laws and regulations regarding service connection and 
increased ratings, as well as the substance of the 
regulations implementing the VCAA in an August 2002 Statement 
of the Case.  

With regard to the duty to assist in developing evidence to 
support the veteran's claims, we note that VA treatment 
records identified by the veteran were obtained in support of 
his claims.  These records reflect his current disabilities.  
He was also provided with two VA examinations.  In a June 
2001 contact, the veteran indicated that he did not know of 
any other sources of outstanding evidence relevant to his 
claim, and requested that the VA make a decision on his 
claims as soon as possible.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the 
provisions of 38 C.F.R. § 3.159(b)(1), which gave claimants 
30 days in which to submit evidence in support of their 
claims and allowed the VA to render a decision on those 
claims after the passage of 30 days from the mailing of 
notice to the claimant.  The Federal Circuit held that this 
regulation was inconsistent with the empowering statute 
because it imposed on claimants an arbitrary new deadline 
that does not represent a reasonable exercise of VA's 
authority, and was potentially confusing to claimants, as 
well.  P.V.A. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(2003).  

In this case, review of the claims file reveals that the 
veteran was given a deadline of 60 days to submit evidence in 
support of his claim, with the accompanying explanation that 
the evidence must be received by VA within one year of the 
date of the April 2001 letter.  In June 2001, the veteran 
contacted the VA with the information that he did not know of 
any other sources of outstanding evidence relevant to his 
claim.  He also requested that the VA make a decision on his 
claims as soon as possible.  The Board is therefore of the 
opinion that no prejudice has accrued to the veteran through 
the notification that he received.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the veteran was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  For these reasons, the Board 
will proceed with adjudication of the issues of entitlement 
to service connection for rheumatoid arthritis and skin 
cancer.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

History

Service connection for post-concussion headaches was granted 
following the veteran's discharge from service based upon 
service medical records reflecting several head injuries with 
concussion during service and headaches subsequent to these 
injuries.

Review of the VA treatment records reflects that the veteran 
experienced a cerebrovascular accident in March 2001.  He was 
hospitalized at the VA Medical Center, where multiple tests 
and studies were conducted to identify the cause of his 
symptoms.  Subsequently, he underwent physical therapy and 
occupational therapy to regain most left upper extremity 
coordination and balance, which were impaired by the 
cerebrovascular accident.

A VA examination was accomplished in May 2001, approximately 
two months after the March 2001 cerebrovascular accident.  
The examiner noted the veteran's symptoms of left-sided 
weakness and impairment of fine motor coordination.  Magnetic 
resonance imaging showed several small white matter lacunar 
infarcts.  The examiner rendered a diagnostic impression of 
"several subcortical infarcts."  She opined that the 
infarcts were most likely related to an atherosclerotic 
vascular disease or a hypercoagulable state, and were not 
likely related to the veteran's history of traumatic brain 
disease fifteen years previously.  She also commented that 
many of the veteran's stroke symptoms such as fine motor 
impairment and difficulty walking may clear with time.

The veteran was afforded a second VA examination in April 
2002.  The examiner was provided the veteran's claims file 
and was thus able to review his service medical records, 
reflecting the original injuries to his head; as well as the 
recent VA treatment records, reflecting the March 2001 
stroke.  The veteran described his headaches to the examiner 
as occurring up to two or three times a day and lasting 30 to 
45 minutes, until his medicine takes effect.  The headaches 
are global aching, resulting in weakness, blurry vision, and 
some photophobia.  He reported that he had recently been 
diagnosed with obstructive sleep apnea and that he was being 
treated with a continuous positive airway pressure machine at 
night when he slept.  The treatment had not changed his 
headaches, however.  Following the records review and 
clinical examination, the examiner rendered a diagnosis of 
traumatic brain injury with residual headaches.  The examiner 
also provided the following comments:

By patient's report he may have [had] 
obstructive sleep apnea dating back to 
the service.  Obstructive sleep apnea may 
contribute to is headache disorder but 
there has been no improvement, by his 
report, since [being] placed on treatment 
for his sleep disorder.  This would 
suggest that the major contribution to 
his headaches [is] likely the head 
injury.  The patient's exam contains 
considerable embellishment and I suspect 
there are little in the way of residuals 
from his stroke.  In any event, his 
vascular disease is likely related to 
vascular disease secondary to 
hypertension and is unrelated to remote 
head trauma.  


Service connection for residuals of a cerebrovascular 
accident.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

The veteran does not contend and the evidence does not show 
any direct connection between the March 2001 cerebrovascular 
accident and his service, from which he had been discharged 
nearly eleven years prior.  Rather, he contends that the 
cerebrovascular accident was related to or caused by 
residuals of several concussions suffered during service for 
which service connection has been granted.

Because the stroke did not occur during service, service 
connection for the stroke residuals on a direct basis is not 
warranted.  Although the veteran contends that the stroke is 
related to the concussions he suffered during service or to 
the headaches he continues to suffer as a result of the 
concussions during service, the medical evidence does not 
support his contention.  Rather, both VA examiners opined 
that the veteran's stroke was caused by hypertension, 
atherosclerotic vascular disease, or a hypercoagulable state, 
none of which are service-connected.  

Generally, laypersons ostensibly untrained in medicine can 
provide personal accounts of symptomatology, but cannot 
provide evidence constituting a medical conclusion, such as 
an opinion as to the medical characteristics of symptoms or 
the etiology of a disease.  For the most part, medical 
testimony must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Layno v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran does not possess such expertise, his belief his March 
2001 stroke was related to his post-concussion headaches or 
to the concussion itself, although sincere, cannot provide 
the evidentiary basis for a grant of service connection.

In this case, there is no evidence, other than the veteran's 
own contention, tending to show a relationship between his 
concussions in service or post-concussion headaches to a 
stroke, which occurred more than ten years subsequent to 
service.  The preponderance of the evidence is against the 
claim and service connection must be denied.

Increased rating for residuals of a concussion with 
headaches.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Neurological disability is rated in proportion to the 
impairment of motor, sensory, or mental function.  
Adjudicators are instructed to consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, 
injury to the skull, etc.  In rating these disabilities, 
reference to the appropriate portion of the rating schedule 
is required.  38 C.F.R. § 4.120.  Brain disease due to trauma 
involving purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc, following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints, such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated as 10 percent disabling and no more under 
Diagnostic Code 9304, which provides for rating dementia due 
to head trauma.  This 10 percent rating will not be combined 
with any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Because the veteran's headaches have been recognized as 
symptomatic of brain trauma sustained during several injuries 
during service, and service connection has been granted for 
headaches as a residual of concussion, the provisions of 
Diagnostic Code 8045 govern this situation.  There is no 
evidence whatsoever contained in the record on appeal of 
multi-infarct dementia associated with brain trauma during 
service.  There is no showing of any other functional or 
organic residual of the concussion that would warrant a 
higher rating.  Therefore, the provisions of Diagnostic Code 
8045 operate to preclude the assignment of a rating in excess 
of 10 percent for the veteran's headaches.  In cases such as 
this, where the law and not the evidence is dispositive, the 
claim should be denied because of the lack of legal merit or 
the lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet.App. 426 (1994).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his headaches.  The 
veteran has provided no objective evidence of marked 
interference with employment caused by his headaches.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6-96.

ORDER

Service connection for residuals of a cerebrovascular 
accident is denied.

A disability rating in excess of 10 percent for concussion 
residuals with headaches is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



